IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MR. JASON PARKER, PRO SE,                  : No. 40 EM 2016
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
                                           :
                                           :
                    Respondent             :
                                           :
MUNICIPAL COURT OF PHILADELPHIA;           :
JUDGE DAVID C. SHUTER,                     :
                                           :
                    Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Petition for Assumption of

Jurisdiction is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist

from the caption.